Title: From George Washington to Major General Philip Schuyler, 14 August 1775
From: Washington, George
To: Schuyler, Philip



Dear Sir
Camp at Cambridge August 14th 1775:

I received your Favor of the 31st July informing me of your preparations to cross the Lake, and inclosing the Affidavits of

John Shatforth, and Deguid—Several Indians of the Tribe of St Francis, came in here Yesterday, and confirmed the former Accounts of the good Disposition of the Indian Nations and Canadians to the Interests of America. A most happy Event, on which I sincerely congratulate you.
I am glad to relieve you from your Anxiety respecting Troops being sent from Boston to Quebec: those Reports I apprehend took their Rise from a Fleet being fitted out about 14 Days ago, to plunder the Islands in the Sound of their live Stock: An Expedition which they have executed with some Success and are just returning: but you may depend upon it, no Troops have been detached from Boston to Canada or elsewhere.
Among our Wants (of which I find you have your proportion) we feel that of Lead most sensibly, and as we have no Expectation of a Supply from the Southward, I have concluded to draw upon the Stock found at Ticonderoga when it fell into our Hands. I am informed it is very considerable, and that a part of it may be spared without exposing you to any Inconveniency.
In Consequence of this I have wrote to Governor Trumbull, to take the Direction of the Transportation of it, supposing the Conveyance thro’ Connecticut the most safe and expeditious, I expect he will write you on the Subject by this Opportunity.
I have Nothing new my dear Sir to acquaint you with—We are precisely in the same Situation as to the Enemy as when I wrote you last, nor can I gain any certain Intelligence of their future Intentions—The Troops from the Southward are come in very healthy and in good Order: To Morrow I expect a Supply of powder from philadelphia, which will be a most season-able Relief in our present Necessity.
God grant you Health and Success equal to your Merit and wishes. Favor me with Intelligence as often as you can and believe me with great Truth & Esteem Your most obedt & very humble Servant

Go. Washington

